

115 HR 3502 IH: To direct the Securities and Exchange Commission to withdraw guidance regarding disclosure related to climate change.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3502IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Posey introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Securities and Exchange Commission to withdraw guidance regarding disclosure related
			 to climate change.
	
 1.Withdrawal requiredNot later than 30 days after the date of the enactment of this Act, the Securities and Exchange Commission shall withdraw the guidance entitled Commission Guidance Regarding Disclosure Related to Climate Change and published in the Federal Register on February 8, 2010 (75 Fed. Reg. 6290).
		